UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-6965


ROBERT RAYMOND ROBISON, JR.,

                  Petitioner - Appellant,

             v.

GEORGE HINKLE, Chief Warden,

                  Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.   T. S. Ellis, III, Senior
District Judge. (1:08-cv-01140-TSE-TCB)


Submitted:    November 19, 2009             Decided:   December 18, 2009


Before SHEDD and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Robert Raymond Robison, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Robert    Raymond       Robison,       Jr.,     seeks       to    appeal       the

district court’s order denying relief on his 28 U.S.C. § 2254

(2006) petition.         The order is not appealable unless a circuit

justice or judge issues a certificate of appealability.                                 See 28

U.S.C. § 2253(c)(1) (2006).                A certificate of appealability will

not   issue    absent    “a    substantial          showing    of    the       denial       of    a

constitutional        right.”         28    U.S.C.      § 2253(c)(2)           (2006).           A

prisoner      satisfies        this        standard      by     demonstrating               that

reasonable      jurists       would    find      that    any      assessment           of     the

constitutional        claims    by    the    district       court     is       debatable         or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.                  See Miller-El v. Cockrell, 537

U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484

(2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                                       We

have independently reviewed the record and conclude that Robison

has not made the requisite showing.                         Accordingly, we deny a

certificate      of    appealability          and     dismiss       the    appeal.               We

dispense      with     oral    argument       because       the     facts        and        legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                                  DISMISSED

                                             2